Title: Observations [March 1768]
From: Washington, George
To: 




Mar. 3d. Deliverd a Load of 508 Bushels of Muddy hole Wheat to Mr. Kirks Ship and my Schooner returnd.
 


5. Deliverd another Load of 517½ Bushls. of the Neck Wheat to the above ship and returnd the same day.
Finishd cutting down Corn Stocks at all my Plantations.
 



12. Large parts of my Wheat Field at Doeg Run—the same I believe at the Mill—were found to be exceedingly Injurd by the Frost (and I apprehend by the last frost abt. the 7 & 8th. Instt.). Upon examining the Wheat which appeard to be so much hurt, I found the Roots for the most part were entirely out of the ground. Some indeed had a small fibre or so left in, & here perhaps a green blade might be found in a bunch, but where the Root was quite Out the whole bunch seemd perishd & Perishing.
Note. Watch the Progress of this Wheat, & see if there be any possibility of its taking Root again (as it lyes thick on the gd.). Near a stake in the 18 Inch Cut and abt. 100 yds. from the Barracks is a spot of an Acre or so of this kind. Observe this place—being poor gd. also.
Carpenters returnd from the Road abt. Muddy hole Corn House.
 


15. Deliverd the last load of my Wheat to Mr. Kirks Ship which makes 1921 Bushls. delivd. him in all. Reckg. in 15 Bushls. to be deliv’d him by Mr. Digges.


   
   GW had previously lent 15 bushels of wheat to William Digges of Warburton, the equivalent of which was now earmarked for delivery by Digges to Kirk as part of GW’s total delivery (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 156). The total included 475 bushels delivered 11 Mar. but not mentioned in the diary (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 271).



 


16. Began to list Corn Ground at Muddy hole.
Recd. my Goods from Mr. Cary by Captn. Johnston.
Sent my Vessel abt. 4 Oclock in the Afternoon to Mr. Kirk agreeable to his Letter.


   
   John Johnstoun (died c.1773), captain of the Lord Cambden, was delivering GW’s major spring shipment of supplies from England; the shipment comprised a great variety of goods collected from 39 different London shops, including a set of surveyor’s instruments for John Parke Custis and some harpsichord music for Patsy. These were all gathered together and shipped by Robert Cary & Co., which was the major London merchant house for the Custis estates and was subsequently retained by GW after his marriage to Martha Dandridge Custis.



 


18. Began to lay of my Corn ground in the Neck.
 


19. Sent Chaunter (a Hound Bitch) up to Toulston; to go to Mr. Fairfax’s Dog Forester—or Rockwood—She appearg. to be going Proud. Forrester not beg. at Home she went to Rockwood.
 


25. Observ’d a Lamb in my Pasture being the first fallen from Ewes put to my Ram the .
 



26. My Vessel returnd from Mr. Kirks employ abt. sundown—being 10 days gone.
 


29. Began to Cork & pay the bottom of my schooner.
 


30. Finishd my Fencing & began to Enlist my Corn Ground at the Mill.
Looked again at the Wheat at Doeg Run (particularly abt. the Stake near the Barracks) and found no alteration for the better—it appearing to have no root in the Ground.
 


31. Finishd Corking my Vessel & weeding out my Lucern.
 

Memms.

   

If Ewes & Lambs are restraind from Wheat Fields, & no green food sowd to support them in the Spring—contrive that no more fall after this year till the last of March.
